IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 474
 MAGISTERIAL DISTRICTS WITHIN THE              :
 13th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :



                                              ORDER



PER CURIAM

       AND NOW, this 11th day of May 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 13th Judicial District (Greene County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Greene

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:

 Magisterial District 13-3-01                         Waynesburg Borough
 Magisterial District Judge David C. Balint           Aleppo Township
                                                      Center Township
                                                      Freeport Township
                                                      Gilmore Township
                                                      Gray Township
                                                      Jackson Township
                                                      Morris Township
                                                      Perry Township
                                                      Richhill Township
                                                      Springhill Township
                                                      Washington Township
                                                      Wayne Township
                                                      Whiteley Township
Magisterial District 13-3-02                 Clarksville Borough
Magisterial District Judge D. Glenn Bates    Jefferson Borough
                                             Franklin Township
                                             Jefferson Township
                                             Morgan Township

Magisterial District 13-3-03                 Carmichaels Borough
Magisterial District Judge Leroy W. Watson   Greensboro Borough
                                             Rices Landing Borough
                                             Cumberland Township
                                             Dunkard Township
                                             Greene Township
                                             Monongahela Township